Ingram, Justice.
The defendant was convicted of the offense of involuntary manslaughter in the Superior Court of *199Jackson County and sentenced to serve a prison term of three years. The notice of appeal recites this appeal is addressed to this court "by virtue of the fact that the constitutionality of Ga. Code §§ 59-124 and 59-112 (d) are [sic] in issue.” Defendant argues the Georgia statute provides for the automatic exclusion of women from service on grand and traverse juries and therefore facially violates the Sixth and Fourteenth Amendments to the United States Constitution under Taylor v. Louisiana, 419 U. S. 522 (95 SC 692, 42 LE2d 690).
Submitted July 14, 1975
Decided September 16, 1975.
L. Eddie Benton, Jr., for appellant.
Nat Hancock, District Attorney, for appellee.
This constitutional issue, essential to the jurisdiction of this court to hear the present appeal, has been decided adversely to the defendant in the case of Maddox v. State, 233 Ga. 874, 877 (3) (213 SE2d 654). The remaining questions presented for decisions fall within the jurisdiction of the Court of Appeals and the case will be transferred to that court for its consideration and judgment. See Jackson v. State, 234 Ga. 621.

Transferred to the Court of Appeals.


All the Justices concur.